DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 8/2/2022.
Claims 14 and 25-26 are amended.
Claims 1-13 and 21 are cancelled.
Claims 14-20 and 22-32 are pending. 

Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. The Applicant’s amendment to claims 14 and 25 changes the scope of the claims thereby necessitating a different interpretation of Benjamignan.
The Applicant argues that Benjamignan and Yomtov fail to disclose “the receptacle has a side wall that includes a taper and is configured to surround a side of the capsule while the capsule is disposed in the receptacle, the side wall of the receptacle having an adapter ring mounted thereon at the capsule opening and configured to receive the capsule therethrough” (pp. 6 and 11). Specifically, the Applicant argues that Benjamignan’s heating plate support (19) is located above the capsule holder (p. 6) since the heating plate support is mounted to the lid and therefore does not engage the side wall of the capsule holder (pp. 9-10)  and that capsule is not configured to pass through the heating plate support (p. 10).  
The Applicant’s arguments are rendered moot due the Examiner’s new interpretation of Benjamignan. Specifically, Benjamignan further discloses an O-ring (55; “adapter ring”) provided in a groove (50; “capsule opening”) of the dome (51; “side wall”) where the capsule holder interfaces with the capsule (para. 52). 

    PNG
    media_image1.png
    282
    371
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 14 and 25, the claim limitation “the side wall of the receptacle having an adapter ring mounted thereon” and “[the] adapter ring…configured to receive the capsule therethrough” lacks written support. The only mention of the adapter ring in the instant specification describes that the “adapter disc guarantees the correct fixing of the capsule 13 is marked 25” (p. 8, ll. 22-23). Figure 2 is the only drawing that shows the adapter ring/disc 25. However, the instant specification and drawings neither describe how the adapter ring 25 is mounted in the heating chamber 4 nor that the adapter ring allows a capsule therethrough. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15, 17, 20, 24-27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamignan (US 2017/0099873) in view of Yomtov et al. (US 2010/0126516).
Regarding claims 14 and 25, Benjamignan discloses an electrically powered hookah (abstract) comprising the hookah (1; see Fig. 3; equivalent to a housing) comprising:
a smoke chamber (12; equivalent to a container) including a vessel (2) configured to hold a liquid (31) and having a first section (8) fitted with a smoke outlet (14; equivalent to at least one suction connection);
a combustion unit (16; equivalent to a heating chamber) including a lid (42) having air intake holes (46; see Fig. 2; equivalent to an air inlet) and a capsule holder (18; equivalent to a receptacle defining an oven) for holding a capsule (100) filled with combustible material (Paragraph 32), and a conduit (28; equivalent to a suction tube) serving as a smoke channel from the combustion unit into the smoking chamber (Paragraph 33) including a first extremity (29) extending within the within the combustion unit and a second extremity (30) extending into the vessel (Paragraph 33; equivalent to the suction tube extending from the receptacle to the container), wherein the first extremity is flared to help create a seal between the conduit and combustion unit (paragraph 34); and
an electronic unit (22) including a programmable controller (26) to control power to the heating unit (20; Paragraph 32);
wherein the capsule holder includes a groove (50; Fig. 6; equivalent to a capsule opening and interpreted as part of the side wall) holding a capsule filled with combustible material (Paragraph 52) and a dome (51; see Fig. 6; equivalent to a sidewall including a taper) configured to surround a side of capsule (see Fig. 3), wherein an O-ring (55; equivalent to an adapter ring) may be provided in the groove (adapter ring  mounted [on the sidewall] at the capsule opening), at a location where the capsule holder interfaces with the capsule (para. 52) and configured to receive a capsule (100) therethrough (see Fig. 3), and wherein the capsules are heated and generate smoke (Paragraph 8).
Benjamignan further discloses a heating unit (20) including a heating plate (21) is mounted above the capsule on the removable lid (paragraph 44; see Fig. 3), but teaches alternatively that the heating plate can be integrated into the capsule holder (paragraph 44). 
However, Benjamignan does not explicitly teach the oven side wall comprising the heating element surrounding the capsule and configured to heat the capsule or the receptacle is configured to provide heat input laterally to the capsule from the heating element. Specifically, Benjamignan does not explicitly teach how to integrate the heating plate into the capsule holder.
Yomtov teaches an electrically heated water pipe smoking device (title) comprising an electric heating element (34; Fig. 1) disposed in the bowl (12; capable of holding a capsule), the heating element is arcuate in shape and is placed along an inner circumference of the bowl near a top portion of the smoking substance (Paragraph 28). Yomtov teaches an alternative embodiment where the electric heating element (82; Fig. 4) wherein the heating element is located above the bowl (72) (paragraph 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of Benjamignan’s heating unit located above the capsule to along the inner circumference of the bowl as in Yomtov because (a) Benjamignan suggests the heating element can be integrated into the capsule holder (Paragraph 44) and (b) Yomtov teaches the arrangements are equivalents known for the same purpose of vaporizing aromatic components of the smoking substance without substantially causing combustion of the smoking substance (Paragraph 10). Substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06(II). Moreover, it would have been obvious for said skilled artisan to try different locations for incorporating Benjamignan’s heating element based on Benjamignan’s suggestion of incorporating the heating unit into the capsule holder. There are a finite number of locations in which one of ordinary skill in the art could reasonably incorporate the heating element into the capsule holder (see Fig. 6 of Benjamignan) that would still allow for the heating element to heat the capsule, one of the finite locations being the dome (51). 
Regarding the claim limitation “the receptacle is configured to provide heat input laterally to the capsule from the heating element,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the heating element of modified Benjamignan is the same as instantly claimed (the heating element is located inside the dome), it is capable of being operated with similar if not identical claimed characteristics.

Regarding claims 15 and 17, modified Benjamignan discloses the capsule holder (18) is sealed with a removable lid (42; equivalent to a base plate) to define a cavity in which the capsule is configured to be contained within (see Fig. 3), the combustion unit (16) including the air intake holes (46), wherein the removable lid is includes a hinge mechanism (44) connected to a recess (54) of the capsule holder (Paragraph 51). 

Regarding claim 20, modified Benjamignan discloses the housing includes several input/output outlets (58) for allowing I/O elements (56; equivalent to a communication interface), such as a light or button, to be viewed and/or interacted with outside of the housing (paragraph 40). 
Regarding claim 24, modified Benjamignan further discloses that the connection between the vessel and housing can be a snap-on connection, magnetic connection, or press-fit connection (Paragraph 28). 

Regarding claim 26, modified Benjamignan discloses a top end (equivalent to a second end) of the receptacle defines an opening configured to receive the capsule (see Fig. 3). 

Regarding claim 27, modified Benjamignan further discloses a lid (42; equivalent to a base plate) attached to the capsule holder via a hinge mechanism (paragraph 51; interpreted as removably coupled) located at the top end (see Fig. 3 and 6). 

Regarding claim 29, modified Benjamignan discloses the capsule holding having a bottom end (interpreted as a first end) including a central aperture (see Fig. 6) allowing the conduit to pass through (paragraph 49). 

Regarding claim 30, modified Benjamignan discloses the heating element is positioned on the inner surface of the dome (as modified by Yomtov). Therefore, Benjamignan discloses the heating element surrounds an outer surface of the capsule. Modified Benjamignan further discloses the heating element is arcuate in shape (Yomtov; Paragraph 28).
However, modified Benjamignan does not explicitly teach the heating element is conical. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the heating element to be conical because (a) Benjamignan’s capsule holder includes a dome portion that is conical in shape and Yomtov suggests that the heating element is placed along the inner circumference (Paragraph 28), and (b) such a modification involves a mere change in the shape of a component. A change shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Regarding claim 31, modified Benjamignan discloses the capsule (100) including a concavely shaped section (103; equivalent to a cavity) supporting combustible material (101) (see Fig. 7; Paragraph 55). 

Claims 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamignan (US 2017/0099873) in view of Yomtov et al. (US 2010/0126516) as applied to claims 14 and 26 above, and further in view of Boutros et al. (US 2012/0067357).
Regarding claim 16 and 28, modified Benjamignan discloses the water pipe as discussed above with respect to claims 14 and 26. 
However, modified Benjamignan is silent as to wherein the second end of the receptacle is disposed below the first end of the receptacle such that the capsule can be inserted into the oven from below when a base plate is removed. 
Boutros teaches a hookah accessory (abstract) comprising a top tray (104) configured to hold tobacco (Paragraph 16), wherein a container (500) is used to hold tobacco and configured to fit within the hollow space of the top tray by snapping into place in the top tray (Paragraph 29; equivalent to an outer side surface of the capsule contacts the receptacle), the container comprises a top part (502), a bottom part (504) wherein the top and bottom parts are connected by a hinge (506)  such that the top part opens and closes about the hinge and once closed can be locked in place using a locking mechanism (508), wherein the container can be pre-loaded (Paragraph 30; equivalent to a capsule).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating chamber of modified Benjamignan to accept a container from the bottom as in Boutros in order to obtain the predictable result of snapping a reusable container to the heating chamber that can be refilled with tobacco (Boutros; Paragraph 29). 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamignan (US 2017/0099873) in view of Yomtov et al. (US 2010/0126516) as applied to claim 14 above, and further in view of Asghar-Sheikh et al. (US 2015/0053221). 
Regarding claim 18, modified Benjamignan discloses the water pipe as discussed above with respect to claim 14, further comprising an electric power unit (24; equivalent to an accumulator) to power the heating unit (paragraph 32). 
However, modified Benjamignan is silent as to the accumulator is integrated into the housing above the heating chamber. 
Asghar-Sheikh teaches a shisha head comprising at least one vaporizer (abstract) wherein batteries (21) are located in a battery compartment (23) in the lower interior surface of plate (14) and are connected to vapor generation capsules located below the batteries (see Fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the batteries of Benjamignan to be located in a battery compartment in the lid as in Asghar-Sheikh in order to refurbish the batteries to allow for repeated use (Asghar-Sheikh; Paragraph 87).

Regarding claim 19, modified Benjamignan discloses the programmable controller (26) to control power to the heating unit (20; Paragraph 32) which is located between the smoke chamber (12) and the batteries located in the lid (26; as modified by Asghar-Sheikh). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Benjamignan (US 2017/0099873) in view of Yomtov et al. (US 2010/0126516) as applied to claim 14 above, and further in view of Mullen et al. (US 2014/0083520).
Regarding claim 22, modified Benjamignan discloses the water pipe as discussed above with respect to claim 14 including the conduit (28). 
However, modified Benjamignan is silent as to a unidirectional valve configured to prevent penetration of liquid medium from the container into the suction tube is provided between the at least one suction tube and the container. 
Mullen teaches a device for smoking (abstract) comprising a combustion receptacle (200) connected to a tubular structure (300) which allows for the travel of smoke from the combustion receptacle into a container filled with liquid (paragraph 48), wherein the tubular structure includes a one-way valve mechanism positioned at any suitable position at the tubular structure to prevent or limit the ingress of liquid into the tubular structure (paragraph 48-48; see also Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a one-way valve as in Mullen to the conduit of Benjamignan in order to prevent or limit ingress of liquid into the conduit (Benjamignan; Paragraph 48-49). 

Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamignan (US 2017/0099873) in view of Yomtov et al. (US 2010/0126516) as applied to claims 14 and 31 above, and further in view of Krietzman (US 2016/0235122). 
Regarding claim 23, modified Benjamignan discloses the water pipe as discussed above with respect to claim 14. 
However, modified Benjamignan is silent as to wherein the suction tube penetrates into the capsule such that the capsule is in communication with the container. 
Krietzman teaches a method and system to vaporize extract in a disposable cartridge (abstract) comprising a cup cartridge in a heater system (90; Fig. 10-12) comprising a case (91) including a heater (95) and heating chamber (96; equivalent to a receptacle) including a predefined shape of tapered walls (see Fig. 10; Paragraph 65) a vent (97A) connecting to fluid pathway (107A) from the exterior of the case to the interior (Paragraph 65), and vents (97B) providing a fluid pathway through the bottom of the chamber to the bottom (98’) of the cup cartridge (98) through cutting elements (109A). It is noted that Krietzman does not explicitly teach the structure of the heater (95). In a separate embodiment (Fig. 1-5), Krietzman teaches a differently shaped cartridge (1) inserted into a heater (20) via a receiver (23) and into a guide (24) in the form of a channel (Paragraph 56), wherein the heater comprises heater elements (40) wherein for conductive heating, proximity of the heating elements to the cartridge is preferable such that placing the heating elements in the area of the cartridge guide positions the heaters adjacent to a least a portion of the cartridge (Paragraph 56). Krietzman further teaches a cover (92; Fig. 10) comprising top cutting elements (109B) shown having vents (97C) therein which puncture a frangible top (105) of the cup cartridge (Paragraph 65). 
It would have been obvious to said skilled artisan to have modified the conduit of modified Benjamignan to include a top cutting element having vents as in Krietzman in order to incorporate the capsule into the inhalation pathway (paragraph 65) with the beneficial result of reducing accumulation of odor in the device (Krietzman; abstract). 

Regarding claim 32, modified Benjamignan discloses the capsule body tapering from the top end (second end) to the bottom end (first end). 
However, Benjamignan is silent as to a front plate at the first end defining a first plurality of apertures and a back end plate coupled to the second end defining a second plurality of apertures. 
Krietzman further teaches the capsule including a bottom (98’ equivalent to a front end plate forming part of the first end of the capsule body) comprising a plurality of apertures when inserted into the cutting element (109A); and a frangible cover (105; equivalent to a back end plate) sealing the prefilled cartridge (Paragraph 65; equivalent to coupled to the second end of the capsule body) and defining a second plurality of apertures from cutting element (109B).
It would have been obvious to said skilled artisan to have modified the water pipe of Benjamignan to include cutting elements located above and below the capsule as in Krietzman in order to cut holes in the top and bottom of the capsule to in order to communicate the interior of the capsule with the fluid pathway (Krietzman; Paragraph 65) with the beneficial result of reducing accumulation of odor in the device (Krietzman; abstract). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Borque (US 2016/0331913) teaches a lower cap 158 that is mounted in the base 110 above a tapering sidewall 114 configured to receive a capsule 10. The lower cap could be interpreted as an adapter ring. The use of the lower cap is to depress a safety button 116 which does not operate unless the safety button is depressed (para. 49). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        


	/FRANCISCO W TSCHEN/             Primary Examiner, Art Unit 1712